24. Community Strategy to reduce CO2 emissions from passenger cars and light-commercial vehicles (vote)
- Report: Davies
- Before the vote:
(DE) Mr President, I have a request. I request that the order of voting on the amendments be amended under Rule 155(2). It is clear from the voting list that Amendment 51 is more far-reaching than Amendments 42 and 52, so I would ask that we vote on Amendment 51 first and then on Amendments 42 and 52.
The Sittings Service is not in agreement, but I will ask Mr Davies to explain briefly.
rapporteur. - Mr President, very simply I agree with the voting list as presented to the House.
That being the case, according to tradition we must following the advice of our rapporteur.